United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3229
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Marcus Deangelo Jones,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 30, 2008
                                 Filed: January 8, 2009
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Marcus Jones appeals the district court’s1 denial of his Federal Rule of Criminal
Procedure 36 motion to correct his presentence report (PSR) to omit references to
“crack.” We find that Jones’s proposed change does not amount to a clerical error or
an error arising from oversight or omission. See Fed. R. Crim. P. 36. Jones did not
object to the PSR prior to sentencing, see United States v. Paz, 411 F.3d 906, 909 (8th
Cir. 2005) (facts in PSR are deemed admitted unless objected to), and there is



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
overwhelming evidence that the drugs at issue were crack cocaine, see United States
v. Jones, 275 F.3d 673, 676-78 (8th Cir. 2001).

      Accordingly, we affirm. We also deny Jones’s motion for appellate counsel.
                     ______________________________




                                        -2-